First and foremost, I bring greetings from His Excellency Sheikh Alhaji Yahya Abdul-Aziz Jemus Junkung Jammeh Babili Mansa, President of the Islamic Republic of the Gambia. I have the singular honour of reading out his statement, which is as follows:
“I bring fraternal greetings from the people of the Islamic Republic of the Gambia. I wish to congratulate Mr. Peter Thomson on his election as President of the General Assembly at its seventy- first session, an important and coveted position. His election is an eloquent testimony to his diplomatic acumen, and I can assure him of the support of the Gambian people, including the Gambian delegation here present, during his stewardship.
“In the same vein, I wish to express deep appreciation to his predecessor, Mr. Mogens Lykketoft, for the able and efficient manner in which he conducted the affairs of the General Assembly at its seventieth session. He will surely be remembered for the bold and major initiatives that were launched during his tenure as President. I also wish to extend sincere thanks to Secretary- General Ban Ki-moon for his tireless efforts in pursuit of world peace and economic progress over the past decade.
“The world is at a crossroads. Since the previous General Assembly session, global peace and security have steadily deteriorated. Wars in the Middle East have intensified with alarming ferocity and unprecedented human casualties. In Africa, fratricidal wars in the Horn of Africa and in Libya pose the greatest threat to peace and stability on the continent. It is also a source of great concern that, despite the dangerous situations in Syria, Iraq and Libya, geopolitical interests continue to override humanitarian considerations. Unless concrete action is taken now, places like Aleppo, Mosul and Tripoli will soon cease to be human habitats.
“In Africa, the protracted war in Somalia and the armed conflict between political rivals in South Sudan continue to blight the political landscape with untold human suffering. To complicate an already difficult situation, the impasse in Darfur and the frequent outbreaks of fighting in the Central African Republic and Burundi pose a serious threat to the civilian population, particularly women and children. I appeal to my brothers and sisters in those African countries to eschew violence and embrace reconciliation. As leaders of our people, we must always remember that history will judge us kindly only if we are magnanimous and devoted to the welfare and well-being of our people.
“We cannot, of course, discuss international peace and security without addressing the lingering and unresolved Palestinian problem. The time has come, and is indeed overdue, for Israel to heed the overwhelming international consensus for a two- State solution as the only viable option that can ensure peaceful coexistence between Israel and Palestine.
“The fragile peace that we enjoy is being seriously undermined by terrorism, which has assumed a global dimension, with the killing and maiming of innocent people. Today, we remember with sadness all the victims of terrorism who have been gunned down or maimed by bombs in Paris, Brussels, Bamako, Ouagadougou and Pakistan, inter alia, around the globe. It is therefore not an exaggeration to say that the world is in grave danger and that our human existence is under serious threat as a result. Collective action is the best way to fight that global scourge.
“We are also greatly concerned that certain rogue politicians and pseudo-intellectuals with nefarious intentions are using the terrorism card to revive and propagate the notion of a clash of civilizations in which Islam is at war with the West. Their incendiary rhetoric lambasting Islam is unacceptable and can serve only to further polarize the world. The evil actions of a group of individuals claiming adherence to Islam cannot be taken to represent the convictions of the majority. There is no clash between Islam and the other Abrahamic religions of Christianity and Judaism, and there is certainly no war between Islam and the world. We condemn the renegade forces of terrorism and reject their campaign to create a nexus between terrorism and Islam.
“While we express anxiety over global insecurity, we must also focus on global economic conditions. A world that is marked by disparities and divided into zones of the affluent and the poor cannot enjoy durable peace and security. A world in which the conspicuous consumption of the few overshadows the abject poverty of the majority can only be a world of the powerful against the weak and of mutual animosity, mistrust and tensions. It is for those reasons and owing to our quest for a just and equitable world that we support the theme of the current session of the General Assembly: ‘The Sustainable Development Goals: a universal push to transform our world’.
“Under the Millennium Development Goals, the Islamic Republic of the Gambia registered significant progress in its development agenda. I am happy and proud to state that hunger has been eradicated in our country, and the level of undernourishment has decreased from 13 per cent to 3 per cent. Our ultimate aim is to make agriculture attractive and profitable through our back-to-the-land policy, so that our people can work and live in dignity.
“The future of Africa and indeed the world is inextricably linked to women as well as youth. Unfortunately, Africa is losing its young population because of migration. Our villages, towns and cities are being deserted as young people attempt to sail to what is wrongly perceived as the new El Dorado. Thousands have perished at sea, while thousands more are languishing in detention centres in Europe. That is an unprecedented depletion of our human resources and is bound to have disastrous consequences if allowed to continue. Given that disturbing phenomenon, international cooperation that would create jobs for youth should no longer be a slogan but a calculated strategy to keep them at home in gainful employment that could enhance their well-being and ensure the development of their countries.
“The Paris Agreement on Climate Change, which the Islamic Republic of the Gambia signed together with the entire membership of the United Nations, is a landmark in our human evolution. It shows that, despite the imperfections of our Organization and our ideological differences, we are without a doubt capable of forging a global partnership to deal with a common danger. The negotiations were protracted and at times acrimonious, but in the end our common desire to save our planet prevailed. I wish to pay tribute to all the men and women who worked with dedication and sacrifice to ensure the success of the negotiations.
“Although the Paris Agreement on Climate Change was a success, the magnitude and complexities of other challenges facing the world have again brought into sharp focus the role of the United Nations and its capacity to address and advance international peace, security and development. That brings to mind the repeated calls of Member States for Security Council and broader United Nations reforms in order to enable the Organization to confront new and emerging challenges. The current composition of the Security Council, with five permanent members holding the veto power, is undemocratic, and the system is akin to minority rule. A situation in which five countries dictate the political and economic agenda and landscape of the world and can override international consensus by veto is indeed an anachronism.
“Africa has the highest representation in the General Assembly, yet that continent, with over 1.2 billion people, has been denied the right to a permanent seat on the Security Council. The Islamic Republic of the Gambia therefore once again calls for the expansion of the Security Council to facilitate the allocation to Africa of two permanent seats with veto power and two other non-permanent seats.
“Africa’s legitimate demands have been well documented and articulated in the Ezulwini Consensus and the Sirte Declaration. A well- structured and fully inclusive United Nations is what the world needs, and Africa is ready to take its rightful place and play a more pivotal and effective role in world affairs.
“The significance of the reforms being envisaged calls for boldness and strong leadership. That is why we attach great importance to the election of the next Secretary-General. It is our hope that he or she will combine the legacies of his or her predecessors with the qualities of vision, fair play and equity. We always expect the new Secretary-General to be the people’s Secretary- General and not the servant of the powerful five alone. The Secretary-General must be the voice of the voiceless and the chief advocate of the people of the world. We therefore look to the new Secretary- General to provide a visionary leadership that will settle old problems and disputes in a new era of peace, progress and prosperity.
“The failure to address and settle age-old injustices is responsible for some of our major problems in the world today. I am referring to the historical injustices of slavery, the slave trade and colonialism. For far too long, slave-trading nations and colonialists have stubbornly defied good conscience, which would compel them to acknowledge the evil nature of their actions and atone for the atrocities that were committed against Africans and people of African descent. The African continent was plundered and pillaged, while millions of its inhabitants were trafficked to North America and the Caribbean. For centuries, they were exploited as slave labour in plantations, fuelling the industries of the slave-owning countries. Those acts of enslavement and forced labour provide empirical evidence that the economic foundation of the Western economies was built by enslaved Africans.
“There is also irrefutable evidence that, despite their providing free labour, African slaves suffered discrimination, exploitation, torture and death at
the hands of their ruthless owners. The effects of the inhumane treatment that they suffered can be traced in their offspring. Even today, the slavery syndrome continues to impact and shape the lives and circumstances of Africans and people of African descent. To us who are affected by that phenomenon, slavery is a painful legacy. Yet there are those who question the merits of reparations.
“Although there have been pleas of innocence, there have also been notable pleas of guilt, as well. In 2006, for example, Tony Blair, the then British Prime Minister, apologized for his country’s role in the transatlantic slave trade. The Assembly will recall that in 2007, Ken Livingstone, the Mayor of London at the time, acknowledged that the wealth generated from the slave trade was responsible for the economic prosperity of England. But perhaps the best illustration of guilt was the proposal in the 1860s by General William Sherman of the United States Army that every freed slave in the United States should be given 40 acres and a mule as compensation. Sadly, President Andrew Johnson and the United States Congress rejected the idea at the time.
“That was the beginning of the resistance against reparations. Yet, over time, we have had several global reparations. America, Britain, Germany and Japan have seen the need for and prudence of paying reparations for crimes committed against other countries and peoples. Germany, for example, we all recall, paid $60 billion to survivors of the Holocaust, and the Jewish Reparation Fund exists as well. The United States paid $20,000 each to 10,000 Japanese Americans who were sent to internment camps. Similarly, the United States has compensated native tribes for broken treaties. Japan has paid Second World War reparations to its former colonial possessions, such as Korea. It should also be noted that Britain has paid reparations to the Maoris of New Zealand for damage done during colonial times. More recently, Iraq has paid compensation to Kuwait for damages that it caused during its invasion and occupation of that country in 1990.
“Why then should Africans and people of African descent be ineligible for reparations, after suffering the historic injustices of slavery, the slave trade and colonialism? Apart from historic precedents, there is merit, of course, in the call for reparations for damages caused during colonialism. Many of the problems confronting the former colonies today are the direct consequences of the actions of the former colonial Powers. A vivid illustration of how colonizers destroyed Africa is the way in which the continent was divided and shared out. The balkanization of Africa did not respect the territorial integrity of countries; nor did it consider tribal boundaries, or trade groups for that matter.
“The division of Africa was arbitrary, taking into account the best interests of the colonizers. As a result, the geography of countries was altered. Children and kin became separated, customs and traditions destroyed and the most valuable artefacts carted away to Western museums. Africa was indeed torn apart, its people displaced and disintegrated, and the continent as a whole weakened forever. Reparations are therefore justified because they would demonstrate remorse and symbolize the healing of the wounds of colonialism. Reparations would also be an effective way to correct the global economic imbalances caused by colonialism.
“It is therefore with a deep sense of mission and moral imperative that I ask the General Assembly to accept the case of slavery and colonialism as a global issue that should be addressed without equivocation. The African Union has given the matter its full support, and all well-meaning people around the world expect a favourable response from the international community to such a legitimate cause in preparation for the discussions and debates that would ensue. We recently concluded consultations at an international colloquium on the subject in Banjul, our capital, where a road map was presented on the way forward. The Group of African States at the United Nations is already working on a draft resolution on slavery, the slave trade, colonialism and reparations, to be introduced before the Assembly at this session. I appeal to all to support the adoption of that draft resolution and restore the dignity of our African ancestors.
“In conclusion, I encourage the Assembly to use this opportunity to once again address the burning issues of our time. The people of the world are in need of durable peace. We need inclusive dialogue to resolve our problems and differences and forge partnerships that will improve our human conditions. The security of our world can be assured only if we establish genuine and friendly relations based on mutual respect for the dignity of our people and the sovereignty of our nations. I wish the Assembly a successful session.”
